Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00821-CV

                                         Larry LANGSTON,
                                              Appellant

                                                   v.

                                 Tom HAYDEN and Shirley Hayden,
                                          Appellees

                   From the County Court at Law No. 2, Guadalupe County, Texas
                                  Trial Court No. 2019-CV-0211
                              Honorable Bill Squires, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 29, 2020

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by February 6, 2020. Neither the brief nor a motion

for extension of time was filed. By order dated March 11, 2020, appellant was ordered to show

cause in writing by March 26, 2020, why this appeal should not be dismissed for want of

prosecution. TEX. R. APP. P. 38.8(a). Appellant did not respond to this court’s order. Because

appellant failed to timely file a brief in this appeal, this appeal is dismissed for want of prosecution.

See TEX. R. APP. P. 38.8(a), 42.3(b).

                                                    PER CURIAM